Hall, Presiding Judge.
Defendant in an action for fraudulent misrepresentation appeals from the judgment and from the denial of its motion for a new trial.
The alleged fraudulent misrepresentations occurred when the plaintiff was negotiating for the purchase of a used car with the defendant’s salesman and concerned the condition of that car. As plaintiff signed a contract which contains a disclaimer of any warranties except those expressed in writing, the plaintiff is precluded from recovery under the authority of Rogers-Farmer Metro Chrysler-Plymouth v. Bartlett, 125 Ga. App. 494 (188 SE2d 122).

Judgment reversed.


Pannell and Quillian, JJ., concur.